DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 06/01/2021 has been received and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 10 of U.S. Patent No. 9,978,437. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims. It would have been obvious to one of ordinary skill in the art to recognize that the differences between two sets of claims are only functional limitations.
Regarding claim 1: Claims 1 and 2 of the patent recites a dynamic random
access memory (DRAM), comprising:

one or more circuits;
first and second voltage rails configured to receive first and second power
supplies, respectively (claim 1, lines 2-5); and
a power control circuit (claim 1, line 9) configured to switch the one or more
circuits to be coupled from one of the first and second voltage rails to the other of
the first and second voltage rails responsive to the information.
Claim 1 of the patent does not recite the information which is associated with a
mode register write command. It would have been obvious to one of ordinary skill in
the art to recognize that the latency information in claim 1 of the patent is associated
with a mode register write command and is used to write latency information to the
mode register.
Regarding claim 2: Claim 1 of the patent recites the DRAM of claim 1, wherein
the mode register write command received on a command bus (it is inherent that
any command is received by a command/address bus).
Regarding claim 3: Claim 1 of the patent recites the DRAM of claim 2, wherein
the information is received on an address bus. It is inherent that the information
is received on a command/address bus.
Regarding claim 4: Claim 3 of the patent recites the DRAM of claim 1, wherein
the first voltage is greater than the second voltage (the first voltage is considered

Regarding claim 5: Claim 1 of the patent recites the DRAM of claim 4, wherein
the power control circuit is configured to switch the one or more circuits to be
coupled from the second voltage rail to the first voltage rail when the information
corresponds to a greater frequency.
Regarding claim 6: Claim 1 of the recites the DRAM of claim 1, wherein the
information comprises at least two bits. It would have been obvious to one of
ordinary skill in the art to use the information comprising at least two bits to provide first
and second operating frequencies in the first and second ranges of operating
frequencies.
Regarding claim 7: Claim 4 of the patent recites the DRAM of claim 1, wherein
the information is provided to control timing aspects (frequencies) of DRAM.
Regarding claim 8: Claim 8 of the patent recites a system, comprising:
a host configured to provide information associated with a mode register write
command, wherein the information is indicative of an operating frequency;
and
a dynamic random access memory (DRAM) which comprises:
mode registers configured to receive, from the host, the information indicative of the operating frequency, wherein the operating frequency corresponds to a
frequency of a clock signal provided to the DRAM by the host;
one or more circuits;
first and second voltage rails configured to receive first and second power
supplies, respectively; and

from one of the first and second voltage rails to the other of the first and second
voltage rails responsive to the information.
Claim 8 of the patent does not recite a host configured to provide information
which is associated with a mode register write command and corresponds to
an operating frequency. However, the use of a host to control a memory is well-known
in the art to communicate with the memory and control the operations of the memory.
It would have been obvious to one of ordinary skill in the art to use a host
to communicate with the memory and control the operations of the memory
Regarding claim 9: Claim 8 of the patent recites the system of claim 8, wherein
the mode register write command is received on a command bus of DRAM and
the information is received on an address bus of DRAM (command/address bus).
Regarding claim 10: Claim 8 of the patent recites the system of claim 8, wherein
the first voltage is greater than the second voltage.
Regarding claim 11: Claim 8 of the patent recites the system of claim 10, wherein
the power control circuit is configured to switch the one or more circuits to be
coupled from the second voltage rail to the first voltage rail when the information
corresponds to a greater frequency.
Regarding claim 12: Claim 8 of the patent recites the system of claim 8, wherein
the information comprises at least two bits. It would have been obvious to one
of ordinary skill in the art to use the information comprising at least two bits to provide
first and second operating frequencies in the first and second ranges of
operating frequencies.

the information is provided to control timing aspects (Frequencies) of DRAM.
Regarding claim 14: Claim 1 of the patent recites an apparatus, comprising:
a first voltage rail configured to provide a first voltage;
a second voltage rail configured to provide a second voltage different than the
first voltage (claim 1, lines 2-5, it is inherent that there are a first voltage rail and
a second voltage rail to provide first and second voltages from first and second
power supplies);
a mode register (claim 2) configured to be programmed with power demand
information, wherein the power demand information comprises latency information, wherein the latency information is indicative of a frequency of a clock signal provided to the apparatus;
internal circuits (claim 1, line 6) coupled to the first voltage rail via a first switch
and coupled to the second voltage rail via a second switch; and
a power control circuit configured to enable the first switch to provide the first
voltage to the internal circuits or to enable the second switch to provide the second
voltage to the internal circuit based on the power demand information (claim 1, lines 9-
19).
Regarding claim 15: Claim 4 recites the apparatus of claim 14 wherein the power
control circuit is further configured to disable the first switch and enable the
second switch to provide power to the internal circuits from the second voltage rail
responsive to a change in frequency set point (FSP) (the apparatus operates only at
one of the first and second frequencies).

the first voltage (the second fixed voltage in claim 3 of the patent is considered as
the first voltage in claim 16) is greater than the second voltage and wherein the
power control circuit control circuit is configured to switch power from the second
voltage rail to the first voltage rail responsive to the change in FSP from a low speed to
a high speed (claim 1, lines 18-20).
Regarding claim 18: Claim 2 of the patent recites the apparatus of claim 14
wherein the power demand information corresponds to a first frequency set point or
a second frequency set point.
Regarding claim 19: Claim 6 of the patent recites the apparatus of claim 14,
further comprising second internal circuits configured to be powered by the first voltage.
Regarding claim 20: Claim 7 recites the apparatus of claim 19 wherein the
internal circuits comprise input/output circuits, internal data path circuits, data
path timing circuits, or combinations.
4. 	Claims 1-16 and 18- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-10 of U.S. Patent No. 10,541,019. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary in the art to recognize that a mode register or a plurality of mode registers are well-known in the art to store information to operate the memory device and a command/address bus is used to transmit a command and information to control memory operations.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/21, with respect to claims 1-16 and 18-20 have been fully considered and are persuasive.  The rejections under 102(a)(1) and 103 of claims 1-16 and 18-20 have been withdrawn. Since Applicant has not filed terminal disclaimers, the rejection of claims  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/Primary Examiner, Art Unit 2827